ORDER
This matter having come before the Court on defendant’s appeal pursuant to Rule 2:2-l(a)(2), and the Court having previously overruled the majority opinion of the Appellate Division herein, see State v. Rosado, 131 N.J. 423, 429, 621 A.2d 12, 14-15 (1993);
And good cause appearing;
It is ORDERED that so much of the judgment of the Appellate Division as denied defendant jail credit for time spent on parole is summarily reversed, and the matter is remanded to the Law Division for further proceedings consistent with Rosado, supra. Jurisdiction is not retained.